DETAILED ACTION
Status of Claims
The following is a non-final action in response to the amendment filed January 20, 2021.  Claims 1, 2, 5-24, and 52-54 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 101 have been fully considered but are not persuasive. 
	Similar to what was discussed in the previous action, the combination of elements recite a commercial process because they recite a series of steps by which motor fuels Affinity Labs of Tex. v. DirecTV, LLC (which held claimed methods of delivering broadcast content to cellphones ineligible) and Affinity Labs v. Amazon.com (which held delivering user-selected media content to portable devices to be ineligible). 
Turning to Applicant’s arguments concerning prong 2 of Step 2A, the Examiner again disagrees. While the Examiner acknowledges that the claims are set within an electronic commerce environment, Applicant’s claims do little more than merely place the abstract idea of fulfilling an order into such an environment. The claims at hand address a business challenge (purchasing of motor fuel) where the recited machinery functions solely as an obvious mechanism for permitting the commercial interaction to be achieved more efficiently. 
Under Step 2B, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Providing an offer to sell amounts to receiving or transmitting information over a network.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
	For at least these reasons, the Examiner maintains that the claims are ineligible for patenting. An updated rejection in view of Applicant’s amendments is provided below. 
Applicant's prior art arguments have been fully considered but they are not persuasive.
Applicant contends that Senior does not disclose wherein the network is further configured to provide one or more offers to sell a motor fuel at a specified future price for pick up by a consumer at a specified pick up location during a specified period of time.  Senior, though does indeed teach wherein the network is further configured to provide one or more offers to sell a motor fuel at a specified future price for pick up by a consumer at a specified pick up location during a specified period of time (Senior:  Abstract, paragraph [0026]-[0030] - fleet manager pre-purchases 5000 gallons of diesel at a favorable .road tank wagon­full load. price and deposits the 5000 gallons into his corporate gallon reserve account. The individual truck drivers fill up their vehicles in smaller 100 gallon increments at any convenient site within a national truck stop network that has access to the information stored in the electronic quantity purchasing system. The user's gallon reserve account is accessed and the gallon balance is debited online as the truck driver pumps diesel, paragraph [0103]-[0109] - user may be prompted to select a zone (specified location) - Each price zone has a different unit price (will be .  Senior thereby teaches the claimed limitation.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-24, and 52-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1, 2, 5-24, and 52-54, under Step 2A claims 1-24 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a system for selling motor fuels comprising: 
(a) to present the offers to the consumer;
(b) to enable the consumer to select at least one of the offers;

(d) to validate the pickup of any portion of the purchased quantity of the motor fuel at the specified location during the specified period of time for the selected offer.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an order is placed. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements:
a computerized network configured to facilitate motor fuel transactions amongst participating motor fuel merchants, wherein the network is further configured to provide one or more offers to sell a motor fuel;
an application for use by the consumer.
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under Step 2B, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Providing an offer to sell amounts to receiving or transmitting information over a network.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2, and 5-24 also do not integrate the abstract idea into a practical application. Notably, claims 2, and 5-24 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2, and 5-24 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2, and 5-24 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2, and 5-24 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2, and 5-24 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Regarding claims 52-54, these claims recite at least substantially similar concepts and elements as recited in claims 1, 2, and 5-24 such that similar analysis of the claims would be apparent. As such, claims 52-54 are rejected under at east similar rationale. 

	





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-15, 21-24, and 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senior (US 2014/0244413 A1).

Regarding claims 1 and 52, Senior discloses a system for selling motor fuels, comprising: 
a computerized network configured to facilitate motor fuel transactions amongst participating motor fuel merchants (Senior:  abstract, paragraph [0019]-(0024]. paragraph [0030]-[0036] - consumer pre-purchases 100 gallons of gasoline when pump prices are considered low. The same consumer can redeem the 100 gallons in whole or in part at any one of a network of retail service stations, at a future time, when pump prices are higher); 
wherein the network is further configured to provide one or more offers to sell a motor fuel at a specified future price for pick up by a consumer at a specified pick up location during a specified period of time (Senior:  Abstract, paragraph [0026]-[0030] - fleet manager pre-purchases 5000 gallons of diesel at a favorable .road tank wagon­full load. price and deposits the 5000 gallons into his corporate gallon reserve account. The individual truck drivers fill up their vehicles in smaller 100 gallon increments at any convenient site within a national truck stop network that has access to the information stored in the electronic quantity purchasing system. The user's gallon reserve account is accessed and the gallon balance is debited online as the truck driver pumps diesel, paragraph [0103]-[0109] - user may be prompted to select a zone (specified location) - Each price zone has a different unit price (will be specified future price) that can be locked-in at the time of purchase - user has purchased discrete quantities of Regular Gasoline in four different price zones, specifically Manitoba, New Brunswick, Ontario South West, and Yukon, each in Canada, paragraph [0119] - each options contract has an expiration date (specified period of time));
an application for use by the consumer, wherein the application is configured (Senior: paragraph [0036]-[0039] - web enabled mobile devices such as smartphones or 
(a) to present the offers to the consumer (Senior: paragraph [0059]-[0064] - electronic purchasing system allows users to pre-purchase bulk quantity reserves of commodities at a discounted bulk price and offers pre-purchasing of discrete quantities of specific branded products at the price posted on the system),
(b) to enable the consumer to select at least one of the offers (Senior: abstract, paragraph [0019]-[0024], paragraph [0030]-[0036], paragraph [0106]-[0115]) user has purchased discrete quantities of Regular Gasoline in four different price zones, specifically Manitoba, New Brunswick, Ontario South West, and Yukon, each in Canada),
(c) to enable the consumer to purchase a quantity of the motor fuel from the selected offer (Senior: Abstract, paragraph [0019]-[0024]. paragraph [0030]­[0036], paragraph [0106]-[0115] - Convert Zone feature),
(d) to validate the pickup of any portion of the purchased quantity of the motor fuel at the specified location during the specified period of time for the selected offer (Senior:    Abstract, paragraph [0069]-[0071] - After a user decides to complete a transaction, transaction details are verified, financial data for automated payment for the online commodity are obtained and recorded, and system database is updated);
wherein the participating motor fuel merchants comprise a plurality of retail merchants and a plurality of contingent supplier merchants, and wherein each of the offers is made by a retail merchant and is contingent upon the pricing and quantities offered by one or more of the contingent supplier merchants (Senior: paragraph [0019]-

Regarding claims 2 and 53, Senior discloses all of the limitations as noted above in claims 1 and 52.  Senior further discloses wherein the participating motor fuel merchants comprise one or more retail merchants selected from gasoline fueling stations, diesel fueling stations, electric car charging stations, hydrogen fueling stations, compressed natural gas fueling stations, or liquefied natural gas fueling stations (Senior: paragraph [0019]-(0024] - consumer can redeem the 100 gallons in whole or in part at any one of a network of retail service stations, at a future time, when pump prices are higher).  

Regarding claim 5, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the plurality of contingent supplier merchants comprise manufacturing merchants selected from refineries, natural gas processing plants, or electric utility companies (Senior: paragraph [0099]-[0102] - refinery or production plant).  

Regarding claims 6 and 54, Senior discloses all of the limitations as noted above in claims 1 and 52.  Senior further discloses wherein the plurality of contingent supplier merchants comprise transportation merchants selected from fuel terminals, pipelines, utility system operators, local distribution companies, or trucking companies (Senior: Abstract, paragraph [0026]-[0030] - electronic quantity purchasing system to provide a .  

Regarding claim 7, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the specified location for each offer comprises a specific retail merchant location (Senior: paragraph [0019]-(0024] - consumer can redeem the 100 gallons in whole or in part at any one of a network of retail service stations, at a future time, when pump prices are higher).  

Regarding claim 8, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the specified location for each offer comprises a plurality of retail merchant locations (Senior: paragraph [0019]-(0024] - consumer can redeem the 100 gallons in whole or in part at any one of a network of retail service stations, at a future time, when pump prices are higher).  

Regarding claim 9, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the application comprises a web-based application (Senior: paragraph [0036]-(0039] - mobile web application software platform).  

Regarding claim 10, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the application comprises a smartphone application (Senior: paragraph [0036]-(0039] - web-enabled mobile or hand held device such as a .  

Regarding claim 11, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the consumer accesses the application on a smartphone or other mobile device (Senior: paragraph [0036]-(0039] - web-enabled mobile or hand held device such as a smartphone in order for users to redeem their pre-purchased quantities of commodity at retail locations).  

Regarding claim 12, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the consumer accesses the application on a self-service terminal (Senior: paragraph [0064] - providing users with the ability to access their account at home, at work, at the point of purchase, or at any other Internet access location, including wireless access via handheld devices such as PDA's and cellphones, and including a smartphone with a native application software platform or mobile web application software platform).  

Regarding claim 13, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the application is configured to lock the offer selected by the consumer for a period of time to allow the consumer to complete the purchase (Senior: paragraph [0103]-(0105], paragraph [0114]-(0115]) - each price zone has a different unit price that can be locked-in at the time of purchase).  

Regarding claim 14, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the motor fuel is selected from gasoline or diesel (Senior: Abstract, paragraph [0114]­[0115] - gasoline).  

Regarding claim 15, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the motor fuel is selected from methane, ethane, compressed natural gas, or liquefied natural gas (Senior: paragraph [0100] - as well as for ethanol component products).  

Regarding claim 21, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses a merchant application for enabling each of the participating motor fuel merchants to interface with the computerized network (Senior: abstract, paragraph [0026]-[0030] - fleet manager pre-purchases 5000 gallons of diesel at a favorable .road tank wagon-full load. price and deposits the 5000 gallons into his corporate gallon reserve account. The individual truck drivers fill up their vehicles in smaller 100 gallon increments at any convenient site within a national truck stop network that has access to the information stored in the electronic quantity purchasing system. The user's gallon reserve account is accessed and the gallon balance is debited online as the truck driver pumps diesel,).  

Regarding claim 22, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the network updates the offers based on input from any of the participating motor fuel merchants (Senior: abstract, paragraph [0026]-[0030] .  

Regarding claim 23, Senior discloses all of the limitations as noted above in claim 22.  Senior further discloses wherein the input is selected from transportation costs, purchases of motor fuels at a specific cost, third-party source price costs, product additive or blending costs, credit card convenience costs, fees, taxes, profit margin, or combinations thereof (Senior: abstract, paragraph [0026]-[0030] - fleet manager pre-purchases 5000 gallons of diesel at a favorable .road tank wagon-full load. price and deposits the 5000 gallons into his corporate gallon reserve account. The individual truck drivers fill up their vehicles in smaller 100 gallon increments at any convenient site within a national truck stop network that has access to the information stored in the electronic quantity purchasing system. The user's gallon reserve account is accessed and the gallon balance is debited online as the truck driver pumps diesel,).  

Regarding claim 24, Senior discloses all of the limitations as noted above in claim 1.  Senior further discloses wherein the application enables the consumer to select a plurality of the offers (Senior: Abstract, paragraph [0019]-[0024], paragraph [0030]-(0036], paragraph [0106]-[0115] - user has purchased discrete quantities of Regular .  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Senior (US 2014/0244413 A1) in view of Szeto (US 2018/0096326 A1).  

Regarding claim 16, Senior discloses all of the limitations as noted above in claim 1.  Senior does not expressly disclose wherein the motor fuel comprises hydrogen.  Szeto discloses wherein the motor fuel comprises hydrogen (Szeto: paragraph [0017]-(0021] - products may include different fuels such as butane, heating oil, diesel, compressed natural gas, ethanol fuel, biofuel, kerosene, hydrogen, electricity, varying octane grade of gasoline, and so forth).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Senior to have included wherein the motor fuel comprises hydrogen, as taught by Szeto in order to couple fuel-hedging capabilities directly with the purchasing of commodities including fuels at a point of sale for individual consumers - By implementing technology to process unit-based transactions and associated requests, service providers may enable consumers to purchase commodities like oil from a merchant, for example, the gas station, based on the amount of units desired independent of a market or current price of oil (Szeto: paragraph [0005]-[0006]).
 
Regarding claim 17, Senior discloses all of the limitations as noted above in claim 1.  Senior does not expressly disclose wherein the motor fuel comprises electricity.  Szeto discloses wherein the motor fuel comprises electricity (Szeto: paragraph [0017]-(0021] - products may include different fuels such as butane, heating oil, diesel, compressed natural gas, ethanol fuel, biofuel, kerosene, hydrogen, electricity, varying octane grade of gasoline, and so forth).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Senior to have included wherein the motor fuel comprises electricity, as taught by Szeto in 
 
Regarding claim 18, Senior discloses all of the limitations as noted above in claim 1.  Senior does not expressly disclose wherein the motor fuel comprises jet fuel.  Szeto discloses wherein the motor fuel comprises jet fuel (Szeto: paragraph [0059]-[0060] - commodity like crude oil or jet fuel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Senior to have included wherein the motor fuel comprises jet fuel, as taught by Szeto in order to couple fuel-hedging capabilities directly with the purchasing of commodities including fuels at a point of sale for individual consumers - By implementing technology to process unit-based transactions and associated requests, service providers may enable consumers to purchase commodities like oil from a merchant, for example, the

Regarding claim 19, Senior discloses all of the limitations as noted above in claim 1.  Senior does not expressly disclose wherein the motor fuel is selected from propane, butane, or liquefied petroleum gas.  Szeto discloses wherein the motor fuel is selected from propane, butane, or liquefied petroleum gas (Szeto: paragraph [0017]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Senior to have included wherein the motor fuel is selected from propane, butane, or liquefied petroleum gas, as taught by Szeto in order to couple fuel-hedging capabilities directly with the purchasing of commodities including fuels at a point of sale for individual consumers - By implementing technology to process unit-based transactions and associated requests, service providers may enable consumers to purchase commodities like oil from a merchant, for example, the gas station, based on the amount of units desired independent of a market or current price of oil (Szeto: paragraph [0005]-[0006]).
 
Regarding claim 20, Senior discloses all of the limitations as noted above in claim 1.  Senior does not expressly disclose wherein the motor fuel comprises biofuels.  Szeto discloses wherein the motor fuel comprises biofuels (Szeto: paragraph [0017]-(0021] - products may include different fuels such as butane, heating oil, diesel, compressed natural gas, ethanol fuel, biofuel, kerosene, hydrogen, electricity, varying octane grade of gasoline, and so forth).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Senior to have included wherein the motor fuel comprises biofuels, as taught by Szeto in order .
 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/00306078 A1, Hwang discloses System and Method for Fuel Price-Protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625